DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 15-21 is/are rejected under pre-AIA  35 U.S.C. 102(a,e) as being anticipated by Riesinger (DE 20 2004 018 245 U1; see US 7,922,703 for English translation).
With respect to claim 15, Riesinger discloses a wound dressing apparatus, as shown in figure 1, comprising a porous, non-adherent layer 32, as shown in figure 4c. A 
With respect to claim 16, the connector 4 extends into the vacuum reservoir, as shown in figure 5.
With respect to claim 17, a removable contact liner 19 attached to the adhesive material 30 is removed prior to use of the wound dressing apparatus, as shown in figure 2a and disclosed in column 6, lines 2-7.
With respect to claim 18, the apparatus further comprises a canister 16, as shown in figure 5, for collection of wound exudate from the nonwoven fabric layer 2 via the connector 4, as disclosed in column 6, lines 29-40.
With respect to claim 19, the non-adherent layer 32 further comprises a medicament, as disclosed in column 2, lines 58-62, and column 5, lines 31-43.
With respect to claim 20, the apparatus comprises an adherent layer 10, as shown in figure 2b, and the adhesive 30 is on the adherent layer 10, as disclosed in column 6, lines 2-7.
With respect to claim 21, the adherent layer 10 encompasses the perimeter of the wound dressing, as shown in figure 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.